Title: From George Washington to Major Richard Campbell, 24 May 1778
From: Washington, George
To: Campbell, Richard


                    
                        Sir
                        [Valley Forge, 24 May 1778]
                    
                    You are to march immediately with the thirteenth Virginia Regiment to York Town in pensylvania, going through Lancaster and collecting from the Hospitals there and at other places all the convalescents belonging to the said Regiment who are able to proceed. You will also remain with the Regiment after it arrives at Yorktown till it receives further orders respecting it’s destination; When that is done, and the Regiment begins it’s march from thence, you are to return immediately and join this Army. Given at Head Qrs Valley forge 24th May 1778.
                    
                        Go: Washington
                    
                